Whitfield, J.
In an action of replevin Chancy recovered a mule from Lanier, who took writ of error. Chancy sold the mule to one McDonald, retaining title till payment of purchase price. Lanier was in possession of the mule purchased from one Love. Chancy had not been paid for the mule. The defendant did not show or offer to show specific facts indicating express or implied authority from Chancy to McDonald to sell the mule so as *444to avoid the retention of title by Chancy, if that could be done in this class of cases.
Affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.